J-S37019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTIAN WILLIAMS                         :
                                               :
                       Appellant               :   No. 598 EDA 2021

          Appeal from the Judgment of Sentence Entered May 21, 2018
             In the Court of Common Pleas of Philadelphia County
                  Criminal Division at CP-51-CR-0012462-2015


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                              FILED JANUARY 4, 2022

        Christian Williams (Appellant) appeals from the judgment of sentence

imposed after a jury found him guilty of involuntary deviate sexual intercourse

with a child (IDSI), unlawful contact with a minor, endangering the welfare of

children (EWOC), corruption of minors, and indecent assault of a person less

than 13 years of age.1 We affirm.

        The trial court summarized the relevant facts as follows:

              The complainant in this case . . . was born on January 15,
        2003. [The complainant] is acquainted with Appellant through her
        mother (“[Mother]”), who shared a romantic relationship with
        Appellant between 2008 and 2011. During that time, [the
        complainant] and [Mother] maintained their own residence but
        regularly stayed overnight in Appellant’s home.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 3123(b), 6318(a)(1), 4304(a)(1), 6301(a)(1)(i), and
3126(a)(7).
J-S37019-21



           At trial[, the complainant] testified to several instances of
     sexual abuse by Appellant, which began when she was five years
     old and continued until she was eight. Appellant typically abused
     the minor at his residence in her bedroom, a room that she did
     not share with anyone. [The complainant] testified that every few
     days, after her mother went to sleep, Appellant would enter her
     bedroom and rub her back and buttocks as he brushed [his] penis
     against her face, mouth, and chest. Appellant typically entered
     [the complainant’s] bedroom “completely naked” and laid beside
     her in her bed. [The complainant] explained that during these
     episodes, Appellant “always tried to get [his penis] through [her]
     mouth.”

            On one occasion when [the complainant] was five or six
     years old, Appellant entered her room at night and penetrated her
     mouth with his penis. She testified that this was the only time
     when his penis actually penetrated her mouth and that it “only
     went as far as [her] teeth.” She further explained that he laid
     next to her in her bed and “he proceed[ed] to do what he normally
     [did]. And I wake up, and his penis is in my mouth. I just let it
     happen because I was only about six years old and didn’t know
     what to do.” [The complainant] recalled the incident in great
     detail, explaining that she remembered it happened at night
     because it “was dark outside” and “dark in [her] room.” She
     remembered that she was wearing a tank top and shorts and that
     [Appellant] rubbed his hand over the top of her shirt. She further
     explained that after he was done, her mouth “tasted different,”
     and Appellant threatened to “tell [her] mom that [she] kn[e]w
     about this stuff.”

           On yet a different occasion, [the complainant] was watching
     a movie in [Mother] and Appellant’s bedroom, when Appellant
     entered the room naked. She explicitly recalled that she had been
     watching the movie Baby Boy. Appellant told [the complainant]
     to “come here” and made her “caress . . . his penis.” Specifically,
     Appellant made her use her hand and rub his bare penis “up and
     down.” [The complainant] testified that [Mother] nearly walked
     in on the incident, but Appellant pretended to be asleep.

            When [the complainant] was five years old, she disclosed
     the abuse to her babysitter, K.K., telling her that [the
     complainant] had “sucked [Appellant’s] dick.” K.K. promptly
     notified Appellant and [Mother] of [the complainant’s] allegations.

                                    -2-
J-S37019-21


      [Mother] responded by beating the [complainant] with a broom.
      [Mother] beat [the complainant] with such force that the broom
      broke and caused [the complainant] to sustain a bloody nose.
      [The complainant] testified that this incident scared her and
      prevented her from telling anyone else about the abuse until four
      years later when she was twelve years old.

            In 2015, [the complainant] disclosed the abuse to her
      maternal aunt.     Emi Dicriscio, a representative from the
      Department of Human Services (“DHS”), testified that DHS was
      eventually informed of the abuse in April of 2015.       DHS,
      Philadelphia Children’s Alliance [(PCA)], and the Philadelphia
      Special Victims Unit conducted an investigation, and Appellant
      was arrested on October 29, 2015.

Trial Court Opinion, 4/14/21, at 4-6 (citations to record omitted).

      Prior to trial, the Commonwealth filed a motion in limine to preclude any

reference to a rape allegation by complainant regarding a different man in

2015. Motion in Limine, 9/13/17, at 2 (unnumbered) (“any mention of the

[complainant’s] subsequent sexual assault could only be used by [the]

defense as inflammatory propensity evidence to unnecessarily prejudice the

jury.”).   The record does not contain an order or docket entry of the trial

court’s ruling on the motion in limine. However, the trial court stated in its

Pa.R.A.P. 1925(a) opinion: “Following a hearing . . ., this court granted the

Commonwealth’s motion, finding that evidence of [the complainant’s] prior

allegation of sexual assault was not relevant and, therefore, barred by the

Rape Shield Law.” Trial Court Opinion, 4/14/21, at 16; see also 18 Pa.C.S.A.

§ 3104(a) (“Evidence of specific instances of the alleged victim’s past sexual

conduct, past sexual victimization, allegations of past sexual victimization,

opinion evidence of the alleged victim’s past sexual conduct, and reputation

                                     -3-
J-S37019-21


evidence of the alleged victim’s past sexual conduct shall not be admissible in

prosecutions of any offense listed in subsection (c) except evidence of the

alleged victim’s past sexual conduct with the defendant where consent of the

alleged victim is at issue and such evidence is otherwise admissible pursuant

to the rules of evidence.”).

      The matter proceeded to a jury trial in January 2018.                   The

Commonwealth presented the testimony of the complainant, Mother, the

complainant’s maternal aunt, and several other witnesses. Appellant testified

in his defense and denied any wrongdoing; he asserted he was never alone

with the complainant. On January 19, 2018, the jury found Appellant guilty

of the above-mentioned crimes.

      On May 21, 2018, the trial court imposed an aggregate sentence of 12½

- 25 years of incarceration, followed by 7 years of probation. The court also

ordered Appellant to register as a sex offender for his lifetime.        See 42

Pa.C.S.A.   §   9799.55(b)(2)(i)(A)    (Sexual   Offender      Registration   and

Notification Act provision governing lifetime registration).    Appellant timely

filed a post-sentence motion challenging, inter alia, the weight of the evidence

supporting his convictions.    This motion was denied by operation of law.

Appellant did not appeal.




                                      -4-
J-S37019-21


        On May 21, 2019, Appellant filed a timely petition under the Post

Conviction Relief Act (PCRA),2 asserting ineffectiveness of counsel for failing

to file a direct appeal. Following proceedings not pertinent to this appeal, the

PCRA court, on October 21, 2020, issued an opinion requesting this Court

remand the case for reinstatement of Appellant’s direct appeal rights, nunc

pro tunc. By per curiam order entered January 19, 2021, we agreed Appellant

was entitled to reinstatement of his direct appeal rights and remanded the

case. Appellant timely filed a counseled notice of appeal. Both Appellant and

the trial court have complied with Pa.R.A.P. 1925.

        Appellant presents three issues for our consideration:

        A. Were the guilty verdicts against the weight of the evidence for
           IDSI w/child, unlawful contact with a minor, EWOC, corruption
           of minors and indecent assault-persons less than 13 years of
           age, as the Appellant proffers he was never alone with the
           complainant and therefore no opportunity existed to commit
           any of the crimes. Moreover, the complainant’s testimony was
           materially inconsistent between preliminary hearing and trial
           testimony and statements to authorities, which was made
           more acute by the lack of any forensic evidence to corroborate
           that any assaults occurred?

        B. Was the evidence insufficient to sustain the guilty verdicts for
           IDSI w/child, unlawful contact with a minor, EWOC, corruption
           of minors and indecent assault-persons less than 13 years of
           age, as Appellant contends he was never alone with the
           complainant and therefore no opportunity existed to commit
           any of the crimes. Accordingly, Appellant argues that none of
           the elements of the crimes were proven beyond a reasonable
           doubt?



____________________________________________


2   See 42 Pa.C.S.A. §§ 9541-9546.

                                           -5-
J-S37019-21


        C. Did the trial court err in granting the Commonwealth’s motion
           to exclude mention of an alleged sexual assault allegation
           made by complainant against someone else?

Appellant’s Brief at 7.3

        Appellant first argues the jury’s guilty verdicts on all of the charges were

against the weight of the evidence and shock the conscience. See id. at 17-

23.

        Our standard in reviewing this claim is well-settled:

              A motion for a new trial based on a claim that the verdict is
        against the weight of the evidence is addressed to the discretion
        of the trial court. A new trial should not be granted because of a
        mere conflict in the testimony or because the judge on the same
        facts would have arrived at a different conclusion. When a trial
        court considers a motion for a new trial based upon a weight of
        the evidence claim, the trial court may award relief only when the
        jury’s verdict is so contrary to the evidence as to shock one’s
        sense of justice and the award of a new trial is imperative so that
        right may be given another opportunity to prevail. The inquiry is
        not the same for an appellate court. Rather, when an appellate
        court reviews a weight claim, the court is reviewing the exercise
        of discretion by the trial court, not the underlying question of
        whether the verdict was against the weight of the evidence. The
        appellate court reviews a weight claim using an abuse of discretion
        standard.

              At trial, the jury [is] the ultimate fact-finder and the sole
        arbiter of the credibility of each of the witnesses. Issues of
        witness credibility include questions of inconsistent testimony and
        improper motive. A jury is entitled to resolve any inconsistencies
        in the Commonwealth’s evidence in the manner that it sees fit.

Commonwealth v. Jacoby, 170 A.3d 1065, 1080-81 (Pa. 2017) (citations

and quotation marks omitted).


____________________________________________


3   The Commonwealth did not file a brief.

                                           -6-
J-S37019-21


       Appellant argues “the evidence at trial clearly established that he never

had the opportunity to commit any sexual assault of the [complainant].”

Appellant’s Brief at 19. Appellant claims Mother testified that the complainant

“was essentially never alone with the Appellant, except for ‘a couple times.’”

Id.; see also id. at 20 (“When [Mother] was not around, the [complainant]

would be watched by various baby-sitters and a maternal aunt.”). Appellant

asserts Mother’s testimony was consistent with his testimony that he was

never alone with the complainant. Id. at 22. Finally, Appellant argues the

complainant’s testimony at trial and the preliminary hearing was inconsistent

with her prior description of the crimes during a forensic interview.4 Id. at 21

(“At the preliminary hearing and at trial, [the complainant] alleged that the

Appellant put his penis in her mouth on more than one occasion . . ., but per

the PCA interview this seems to have occurred once.”).

       The trial court found no merit to Appellant’s argument, reasoning:

             The weight of the evidence, as it relates to Appellant’s
       opportunity to commit the alleged crimes, is fully consistent with
       the jury’s verdict. Appellant’s claim that he was “never” alone
       with [the complainant] is belied both by the evidence and,
       considering the nature of his relationship with [Mother], common
       sense. Three different witnesses ([the complainant], [Mother],
       and [the complainant’s] maternal aunt) testified that when [the
       complainant] was between the ages of five and eight years old,
       she and her mother frequently stayed overnight in Appellant’s
____________________________________________


4 In April 2015, the complainant met with a forensic interviewer. See N.T.,
1/17/18, at 146-47. In sum, the complainant reported that Appellant put his
penis in her mouth once, “rubbed the skin of his penis on her face and her
chest more than one time, . . . [and] grabbed [her] hand with his hand and
made her hand touch the skin of his penis more than one time.” Id. at 148.

                                           -7-
J-S37019-21


     home. N.T., 1/17/18, at 36-50, 58, 100-01, 93-94. [The
     complainant] testified that her mother frequently “work[ed]
     overnight” and left her with Appellant. Id. at 47. Moreover,
     [Mother] testified that she left [the complainant] alone with
     Appellant on multiple occasions. Id. at 104-05.

           [Mother] further explained that Appellant habitually left
     their shared bedroom at night “completely naked” to use the
     bathroom. Id. at 140-41. Similarly, [the complainant] testified
     that after her mother went to sleep, Appellant frequently entered
     her separate bedroom “butt naked” and inappropriately caressed
     her and/or rubbed his penis on her face. Id. at 40-46, 81-83;
     N.T., 1/18/18, at 31. On one occasion, Appellant cornered the
     [complainant] while her mother was not in the room and forced
     her to rub her hand on his penis. N.T., 1/17/18, at 47, 49.

            Conversely, Appellant testified at trial that he was “never”
     not “once in three years” alone with [the complainant]. N.T.,
     1/18/18, at 67. The jury obviously did not believe him, as
     evidence[d] by the verdict. The jury, which was free to believe
     “all, none, or some of the evidence,” was free to reject Appellant’s
     testimony, see [Commonwealth v.] Mikitiuk, 213 A.3d [290,]
     305 [(Pa. Super. 2019)], and there is nothing so “tenuous,
     vague[,] [or] uncertain” about [the complainant’s] allegations
     that it can meaningfully undermine the jury’s conclusions. See
     [Commonwealth v.] Smith, 146 A.3d [257,] 265 [(Pa. Super.
     2016)]. Thus, no relief is due.

                                   ***

           Appellant presents a second and equally unconvincing
     argument in support of his weight claim—namely, that [the
     complainant’s] preliminary hearing testimony is “materially
     inconsistent” with her trial testimony and her reports to
     authorities. Appellant’s argument is at odds with the record.

           At both the preliminary hearing and at trial, [the
     complainant] testified that when she was between five and eight
     years old, Appellant repeatedly entered her bedroom, fondled
     and/or inappropriately caressed her, and rubbed his penis on her
     face. N.T., 12/9/15, at 10-14; N.T., 1/17/18, at 40-46, 81-83.
     She consistently testified that on a single occasion, [the
     complainant] awoke to find Appellant’s penis in her mouth. N.T.,
     12/9/15, at 11; N.T., 1/17/18, at 41, 43. [The complainant]

                                    -8-
J-S37019-21


      reported that same isolated incident of oral penetration to DHS,
      explaining that one night she “was sleeping but woke up to find
      [Appellant’s] penis in her mouth.... This was the only time that
      [he] put his penis in her mouth.” N.T., 1/18/18, at 31. In her
      DHS interview, [the complainant] further disclosed that
      “[Appellant] put his penis on and in her mouth when she was
      about five,” id. at 30; “he would always . . . be in the house or
      walk around butt naked,” id.; “[h]e would touch her back and butt
      with his hand, directly on th[e] skin,” id.; and “the abuse went on
      until she was in the middle of the second grade when [Mother]
      broke up with [Appellant].” Id. at 31-32.

            In a separate interview with [PCA], [the complainant]
      reported that “[Appellant] put his penis inside of her mouth one
      time” and he frequently “rubbed the skin of his penis on her face
      and chest more than one time, . . . rubbed on the skin of her back
      and her butt with his hand . . . [and] grabbed [her] hand with his
      hand and . . . mov[ed] her hand up and down on his penis, and
      that he lied in the bed naked with her more than one time.” N.T.,
      1/17/18, at 147-48. Similarly, [the complainant] testified at trial
      that Appellant made her use her hand to rub his bare penis “up
      and down,” and he often entered her room “completely naked.”
      Id. at 40-46, 80-83.

             [The complainant’s] multiple accounts of Appellant’s abuse
      are nearly identical. Although Appellant asserts a boilerplate claim
      of “inconsistency,” this court can discern no meaningful
      inconsistencies from its review of the record, such that the jury’s
      verdict should be disturbed.       “[T]he mere fact that some
      inconsistencies exist is not, absent more, enough to destroy the
      Commonwealth’s case, as it is the fact finder’s function to resolve
      inconsistencies by believing all, part or none of a particular
      witness’ testimony.” Commonwealth v. Mercado, 649 A.2d
      946, 957 (Pa. Super. 1994)[; see also Jacoby, supra]. Here,
      the jury heard various accounts of [the complainant’s]
      accusations, weighed those accusations, and evidently resolved
      any discrepancies against Appellant. The jury, as fact-finder, was
      perfectly entitled to do so. See id. Accordingly, Appellant is not
      entitled to relief.

Trial Court Opinion, 4/14/21, at 8-10 (emphasis in original; citations to record

modified). The court’s reasoning is supported by the record. Accordingly, we


                                     -9-
J-S37019-21


discern no abuse of the trial court’s discretion in rejecting Appellant’s weight

claim.5

         Appellant next contends none of his convictions can stand because the

Commonwealth failed to present sufficient evidence to establish all elements

of the crimes beyond a reasonable doubt.             Appellant’s Brief at 23-24.

Appellant advances scant substantive argument in support of this claim, and

states that he “incorporates the above arguments[, i.e., regarding the weight

of the evidence,] as to the lack of opportunity to commit the crimes[.]” Id.

at 24.

         Initially, it is settled that “incorporation by reference” is improper and

results in waiver. See Commonwealth v. Veon, 109 A.3d 754, 774 (Pa.

Super. 2015) (overruled on other grounds) (stating an appellant waives any

claim where he incorporates prior arguments). In addition, Appellant waived

his sufficiency claim because he failed to specify in his Pa.R.A.P. 1925(b)

statement, the element or elements of the crimes for which he contends the

evidence was insufficient. See Commonwealth v. Gibbs, 981 A.2d 274, 281

(Pa. Super. 2009) (appellant waived sufficiency claim where he failed to



____________________________________________


5 Likewise, Appellant is not entitled to relief on his claim that “no forensic
evidence was offered to corroborate the complainant’s testimony.” Appellant’s
Brief at 23. “The testimony of a sexual assault victim standing alone is
sufficient weight to support a conviction.” Commonwealth v. Strutt, 624
A.2d 162, 164 (Pa. Super. 1993); see also 18 Pa.C.S.A. § 3106 (providing,
in relevant part: “The testimony of a complainant need not be corroborated in
prosecutions under this chapter[, i.e., relating to sexual offenses].”).

                                          - 10 -
J-S37019-21


specify in Rule 1925(b) statement which convictions or elements of crimes he

was challenging); see also Trial Court Opinion, 4/14/21, at 13-14 (finding

Appellant waived sufficiency claim on this basis).

      Moreover, Appellant’s undeveloped sufficiency claim goes to the weight

of the evidence.   See, e.g., Commonwealth v. Trinidad, 96 A.3d 1031,

1038 (Pa. Super. 2014) (“variances in testimony go to the credibility of the

witnesses and not the sufficiency of the evidence”); see also Gibbs, 981 A.2d

at 281-82 (a sufficiency claim raising weight of the evidence arguments must

fail); Trial Court Opinion, 4/14/21, at 11-13 (collecting cases noting distinction

between weight and sufficiency claims). We have already concluded the trial

court did not abuse its discretion in rejecting Appellant’s weight claim and

finding “Appellant’s claim that he was ‘never’ alone with [the complainant] is

belied both by the evidence and . . . common sense.” Trial Court Opinion,

4/14/21, at 8 (emphasis omitted).

      Finally, in his third issue, Appellant argues the trial court erred in

granting the Commonwealth’s motion in limine and precluding reference to a

separate sexual assault perpetrated against the complainant in 2015 by a

different man, who was allegedly not charged with any crimes. Appellant’s

Brief at 26 (arguing “this evidence was not only probative and relevant, but

any prejudice to the Commonwealth was de minimis.”).




                                     - 11 -
J-S37019-21


       We review orders denying motions in limine and precluding the

admission of evidence for an abuse of discretion.         Commonwealth v.

Mangel, 181 A.3d 1154, 1158 (Pa. Super. 2018).

       The Rape Shield Law:

       does not always preclude evidence the complainant was a victim
       of a prior sexual assault, but the proffered evidence must still be
       relevant and material under the rules of evidence. Thus, the
       question is whether allegations of complaints against other
       persons are relevant to the issue at hand: whether the
       [a]ppellant sexually abused the victim.

Commonwealth v. L.N., 787 A.2d 1064, 1069 (Pa. Super. 2001) (emphasis

added; citation omitted).     Relevant evidence is evidence that “has any

tendency to make a fact more or less probable than it would be without the

evidence [and] the fact is of consequence in determining the action.” Pa.R.E.

401.

       Here, the complainant’s allegation that another person raped her has

no relevance to the issue of whether Appellant sexually assaulted the

complainant. See L.N., 787 A.2d at 1069 (holding evidence of prior sexual

assault by third party was not relevant as “it did not tend to prove or disprove

whether the [a]ppellant abused the victim”); see also Commonwealth v.

Johnson, 638 A.2d 940, 942-43 (Pa. 1994) (“a witness may not be

contradicted upon a collateral matter,” i.e., “one which has no relationship to

the matter on trial.”). Furthermore, the trial court correctly determined that

“excluding the evidence did not limit Appellant’s ability to challenge [the

complainant’s] credibility through lawful means[.]”       Trial Court Opinion,

                                     - 12 -
J-S37019-21


4/14/21, at 16. Accordingly, the trial court did not abuse its discretion in

granting the Commonwealth’s motion in limine.

        For the above reasons, we affirm the judgment of sentence because

there is no merit to the issues Appellant raises on appeal. Accordingly, the

Commonwealth’s application for extension of time to file brief is denied as

moot.

        Judgment of sentence affirmed. Commonwealth application denied.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2022




                                   - 13 -